Order, Supreme Court, New York County (Carol E. Huff, J.), entered July 29, 2004, which, to the extent appealed from, denied defendant’s motion to vacate a stipulated judgment entered against him five years earlier in the amount of $100,683, unanimously modified, on the law, the facts and in the exercise of discretion, to remand the matter for a referee’s hearing on calculation of interest to be held within 30 days after completion of defendant’s examination and production of all requested documents in connection with the supplementary enforcement proceeding, and otherwise affirmed, without costs, on condition defendant appear for such examination with all requested documents within 45 days of service of this Court’s order, with notice of entry. In the event defendant should not so appear, the order shall be unanimously affirmed, without costs.
Defendant’s contention that he had satisfied the underlying stipulation by submitting such evidence as checks, returned-mail envelopes and invoices, along with a wholly conclusory affidavit, was properly rejected. It is further evident from the stipulation that interest was factored into the sum for which a judgment could be entered on defendant’s default. Consequently, the matter is remanded to a referee for a computation of the appropriate interest after 1997.
In view of defendant’s tactics in seeking to avoid examination for supplementary proceedings to further the enforcement of the judgment, he shall not be entitled to the reference unless he appears, with all requested documents, and fully cooperates *362with the examination within the reasonable period of time indicated. Concur—Ellerin, J.P., Nardelli, Williams, Gonzalez and Sweeny, JJ.